Citation Nr: 0948436	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A, Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from administrative and rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Honolulu, Hawaii, and Waco, Texas.  
Jurisdiction over the claims folder is currently held by the 
Waco RO.

In July 2009, the appellant provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was not service-connected for rheumatoid 
arthritis during his lifetime, but he received nonservice-
connected pension effective from March 1969 for rheumatoid 
arthritis with history of hip replacements and C-3 
quadriplegia with neurogenic bowel and bladder.  The Veteran 
died in November 1993; the death certificate lists the cause 
of death as arteriosclerotic cardiovascular disease.  No 
underlying or secondary causes are noted on the death 
certificate.

The Veteran's service treatment records (STRs) are not 
available and are presumed to have been destroyed by fire.  
There are no post-service treatment records available prior 
to 1969.  VA clinicians in 1969 diagnosed current rheumatoid 
arthritis, noted reported history of joint problems since 
childhood, and characterized the Veteran as probably having 
current Juvenile Rheumatoid Arthritis.

The appellant contends the Veteran had rheumatoid arthritis 
in service that contributed substantially to his 
arteriosclerotic cardiovascular disease.  In support of her 
claim she has submitted articles from the American College of 
Rheumatology noting that patients with long-term systemic 
rheumatoid arthritis have an increased risk of death from 
cardiovascular disease.
 
The Court has held that a medical article or treatise 
evidence "can provide important support when combined with 
an opinion of a medical professional."  Sacks v. West, 11 
Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 
509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); Mattern v. West, 12 Vet. App. 
222, 228 (1999).

Although the appellant testified at her July 2009 hearing 
that no medical professionals have provided opinions in 
support of her claim, the medical articles submitted by the 
appellant do provide some evidence of a link between the 
Veteran's rheumatoid arthritis and cardiovascular disease.  
Similarly, the appellant has submitted photographs of the 
Veteran during service that seem to indicate the presence of 
arthritis in the joints of his fingers and hands.  Therefore, 
VA medical opinions should be obtained addressing whether the 
Veteran had rheumatoid arthritis during service, and if so 
whether such disorder caused or contributed substantially and 
materially to cause the Veteran's death.

Additionally, the medical articles submitted by the appellant 
in September 2009 were not accompanied by a waiver of initial 
consideration by the agency of original jurisdiction (AOJ) 
and were received subsequent to the issuance of the September 
2009 supplemental statement of the case (SSOC).  This 
evidence is pertinent to the claims on appeal and must be 
considered in the first instance by the AOJ.  See 38 C.F.R. § 
20.1304 (2009); see also Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Finally, the Board finds the appellant's claims for 
entitlement to DIC and DEA are inextricably intertwined with 
the claim for entitlement to service connection for the 
Veteran's cause of death.  Therefore, the claim for service 
connection must be adjudicated before further action is taken 
on the DIC and DEA claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claims files 
to a VA physician with appropriate 
expertise to render medical opinions in 
this case. The claims folders, including 
the photographs submitted by the 
appellant, must be reviewed prior to the 
rendering of any medical opinions and the 
report of the VA physician must indicate 
such review.  

The reviewing VA physician should provide 
an opinion as to whether it is at least 
as likely as not (whether there is a 50 
percent or better probability) that the 
Veteran had rheumatoid arthritis or a 
cardiovascular-renal disease during 
active service or the first year after 
discharge from service.  The rationale 
for the opinion must be provided.

If the reviewing VA physician finds it is 
at least as likely as not the Veteran had 
rheumatoid arthritis or a cardiac-renal 
disease during service or the first year 
after discharge from service, he or she 
should then determine whether it is at 
least as likely as not that such disease 
caused or materially contributed to cause 
the Veteran's death.  The rationale for 
the opinion must be provided.

2.  Then, the RO should adjudicate the 
appellant's claims on a de novo review of 
the record, including the medical 
articles submitted by the appellant in 
September 2009 and the opinions expressed 
by the reviewing VA physician.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue an SSOC and afford the 
appellant and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John H. Nilon
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


